Citation Nr: 9919491	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-51 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The evidence indicates that the veteran had active military 
duty from December 1966 to December 1968, and from January 
1973 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current disability; (2) 
medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

If the claim is not well grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court has held that eligibility for service connection 
for a well-grounded PTSD claim requires the presence of three 
elements: (1) a current and clear medical diagnosis of PTSD 
(presumed to include adequacy of PTSD symptomatology and 
sufficiency of claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f) (1998).  

There is no diagnosis of PTSD in the appellant's service 
medical records.  

The appellant was admitted to the VAMC in Houston, Texas in 
February 1996 presenting with acute onset of left-sided 
weakness.  During his admission, the appellant reported 
hearing voices as well as mumbling and gunfire.  He also 
reported a gross intolerance for civilian people in general.  
He stated that the voices had started following the death of 
a close friend in Taiwan in the late 1970s.  

The appellant stated that he had been in Korea and Vietnam 
but that he had not been in combat.  He stated that he had 
been pulled out of Vietnam when the military had learned that 
his brother was also in the service and was in the combat 
zone.  He also reported feelings of guilt associated with the 
crash of a helicopter in which he was scheduled to be riding 
but missed.  He complained of nightmares and nocturnal 
diaphoresis since his tour in the military.  The appellant 
also complained of other stressful events, including 
undergoing a craniotomy in 1982 and the death of his 
grandmother.  

During his admission, the appellant was diagnosed on several 
occasions with PTSD as well as anxiety disorder, major 
depression with PTSD features, personality disorder (not 
otherwise specified), anxiety disorder, possible organic 
brain disorder, and cognitive disorder, not otherwise 
specified.  It was specifically stated by Dr. A.R., staff 
psychiatrist, that the appellant had significant anxiety 
symptoms related to traumatic experience in the service.  

The appellant filed a claim for PTSD in May 1996.  Statements 
were subsequently submitted in support of his claim by the 
appellant, his wife, and his sister.  The appellant reported 
hearing of his brother's death while enlisted in the U.S. 
Army and stationed in Thailand in 1967.  He also reported 
being under a lot of stress from PLT Sgt. P. during this 
time.  He reported another incident in the service when Sgt. 
P. had made someone named Carlos get out of a truck on route 
to a radio station.  Sgt. P. ordered Carlos to stop the truck 
and let him drive.  The appellant stated that this was the 
cause of Carlos' death because Sgt. P. did not know how to 
drive the specific truck they were in.  

The appellant stated that while in the U.S. Marine Corps he 
was upset by the death of more family members.  While in 
Korea, the appellant reported seeing a soldier's hand get 
"caught in the breech" during a training exercise.  He also 
reported being upset by the crash of a helicopter in the 
early 1990s that killed approximately 20 Marines.  According 
to his statement, the helicopter was on a training mission 
from Japan to Korea when it crashed into a mountain.  He 
stated that this upset him because he was supposed to have 
been "one of the dead," but missed getting on the 
helicopter because he was sent to get extra gear for a 
training exercise.  

The appellant has submitted a well-grounded claim for PTSD.  
A current diagnosis of PTSD has been made; the appellant has 
submitted lay evidence of in-service stressors, which, for 
the purposes of well groundedness, are presumed to be 
credible; and there is a medical opinion indicating a link 
between his symptoms and in-service stressors.  

As the appellant has established a well-grounded claim of 
service connection for PTSD, the duty assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the RO has not requested corroboration of the 
veteran's alleged stressful events from the U.S. Army & Joint 
Services Environmental Support Group (ESG), redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

The Board notes that it is in possession of some of the 
appellant's service medical records and administrative 
records; however, it is unclear whether all of the 
appellant's service medical records and service 
administrative records are in the file.  In particular, it is 
unclear whether all of the appellant's DD Forms 214 are in 
the file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and that VA has 
complied with the requirements of due process, this case is 
REMANDED for the following actions:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issue on 
appeal, including corroborative evidence 
regarding the deaths of family members 
which he experienced while in the 
service, and any other stressor where he 
would be in control of the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  




2.  The RO should attempt to obtain 
complete and comprehensive personnel 
records for the veteran's service of 
medical, disciplinary and administrative 
nature, i.e., his 201 or comparable 
files, and complete certification of all 
periods of service, all orders, 
locations, official and unofficial duty 
assignments.  

3.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful events 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  

4.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all other associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)), located at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  They should be requested to 
provide any information, which might 
corroborate any of the veteran's alleged 
stressors.  

5.  Following the above, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  All credibility 
issues related to this matter should be 
addressed at this time.  The RO should 
then compile a list of all stressors 
deemed verified.  

6.  If, and only if, after all of the 
above has been completed to the extent 
possible, and there is corroboration of a 
stressor (or stressors), the veteran 
should be afforded a VA psychiatric 
examination by a panel of two board-
certified psychiatrists, if possible.  
The claims file, a separate copy of this 
remand, and the stressor list compiled by 
the RO MUST be provided to the panel for 
review prior and pursuant to conduction 
and completion of the examinations.  The 
examiners should be asked to note in 
their report(s) that the claims folder 
and this remand were reviewed.  The 
examiners must also be instructed that 
only the events listed by the RO may be 
considered as stressors for the purpose 
of determining whether the veteran has 
PTSD related to service, and whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The panel should utilize the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  


If PTSD is diagnosed, the panel MUST 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the panel MUST identify the stressor(s) 
supporting the diagnosis and whether 
there is medical evidence of a causal 
nexus between the appellant's current 
symptomatology and the specific claimed 
in-service stressors.  The rationale for 
all conclusions reached should be 
provided.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD based on the 
entire evidentiary record.  

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  While this case is 
in remand status, the veteran may submit additional evidence 
and argument.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

